EX PARTE QUAYLE
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 19, 23, 24, 29/19, 29/23, and 29/24 are objected to because of the following informalities:  
Independent claims 19 and 23 contain a typographical error of “resolutionso”, which should be “resolution so”.
Independent claims 19 and 24 are directed to an audio encoder and an audio decoder, but only set forth method steps, so that they are not clearly directed to a proper statutory category of invention of a “machine, manufacture, or composition of matter” under 35 U.S.C. §101.  The Office Action mailed 11 April 2022 objected to these claims as failing to clearly fall within any of the four statutory categories of invention, as an ‘audio encoder’ and an ‘audio decoder’ could be construed as an algorithm of a computer program.  Applicants’ response to this is that the claims were amended, and removal and reconsideration of the objections were requested.  However, these amendments do not overcome the objections, as the independent claims have the same problems as before.  As it is, Applicants’ independent claims 19 and 24 are improper because it is not clear if they are method claims or apparatus claims, i.e., they are method claims ‘dressed up’ with an apparatus claim preamble.  Applicants can overcome these objections by amending a preamble of independent claim 19 to set forth “An audio encoding apparatus comprising a processor and a computer program stored on a digital storage medium configured to . . . .” and amending a preamble of independent claim 24 to set forth “An audio decoding apparatus comprising a processor and a computer program stored on a digital storage medium configured to . . . .”  These amendments would properly provide method steps in claims directed to an encoding/decoding apparatus due to the presence of a ‘machine’ comprising a processor and a computer program stored in memory.  
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendments overcome the objections to the drawings and to the Specification.  The replacement sheets for the drawings are approved and the title is being amended.  
Applicants’ amendments overcome the rejection for non-statutory subject matter under 35 U.S.C. §101.  
	However, Applicants amendments do not address the objections to independent claims 19 and 24.  Additionally, new claim objections are set forth as directed to typographical errors of amended independent claims 19 and 23.  
	Applicants do not address the objections to the Information Disclosure Statement filed on 25 May 2020.  The examiner is unable to determine correct patent numbers for the two references that are not relevant to the current invention.  Presumably, Applicants cannot determine these correct patent numbers either.  Accordingly, these references remain unconsidered on the Information Disclosure Statement.
	Applicants’ amendments to the independent claims are sufficient to overcome the rejection for new matter under 35 U.S.C. §112(a).  Generally, Applicants’ Specification, describes an encoding context based on 4-tuples, so that a first number of spectrally neighboring coefficients of a current segment is the same as a second number of spectrally neighboring coefficients of a previous segment (“the first number being equal to the second number”), even though the current segment and the previous segment have different time and/or frequency resolutions.  Specifically, the main limitations of the new independent claims that might be problematic are “a tuple of the third sequence at an index k equals a tuple of the second sequence at an index k*ratio, wherein ratio corresponds to the second resolution divided by the first resolution”.  However, these limitations appear to be reasonably supported at Page 27, Line 36 to Page 29, Line 18: Figure 7c.  Specifically, Figure 7c illustrates Ratio = 1024/512 = 2 from a left side 780 to a right side 782 for a context mapping of 4-tuples, where the ratio is determined by the order of upsampling or downsampling.  Even if it is not entirely clear if a claimed ‘index’ relates to a group index ng or an element index ne in the Specification, there is a corresponding index i in the pseudo-code at Page 28, Line 20.  One skilled in the art can at least understand how indexing of contexts from a left side 780 to a right side 782 might be performed according to an upsampling or downsampling ratio as illustrated in Figure 7c.   
	Thumpudi et al. (U.S. Patent Publication 2007/0016427) remains the best prior art of record, and discloses upsampling and downsampling, but does not reasonably provide an indexing between upsampling and downsampling ratios for an entropy coding context.  That is, Thumpudi et al., at ¶[0315] - ¶[0324], briefly notes upsampling and downsampling to higher and lower spectral resolutions, but does not describe how this relates to a coding context and indexing of 4-tuples.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 13, 2022